As filed with the Securities and Exchange Commission on November 25, 1933 ActRegistration File No. 033-37959 1940ActFile No. 811-06221 SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 S Pre-Effective Amendment No.£ Post-Effective Amendment No.23S and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 S Amendment No.24S (Check appropriate box or boxes.) BRANDYWINE BLUE FUND, INC. (Exact Name of Registrant as Specified in Charter) 3711 Kennett Pike Greenville, Delaware 9807 (Address of Principal Executive Offices) (Zip Code) (302) 656-3017 (Registrant’s Telephone Number, including Area Code) Copy to: Richard L. Teigen William F. D’Alonzo Foley & Lardner LLP 3711 Kennett Pike 777 East Wisconsin Avenue Greenville, Delaware19807 Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering:As soon as practicable after the Registration Statement becomes effective. It is proposed that this filing become effective (check appropriate box): £ immediately upon filing pursuant to paragraph (b) £ on (date) pursuant to paragraph (b) £ 60 days after filing pursuant to paragraph (a) T on January 29, 2010 pursuant to paragraph (a) £ 75 days after filing pursuant to paragraph (a) £ on (date) pursuant to paragraph (a) (2), of Rule 485 If appropriate, check the following box: £ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Prospectus January 29, 2010 Brandywine Advisors Midcap Growth Fund Trading Symbol: BWAFX [Insert Logo] “Never invest in the stock market invest in individual businesses.” The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus.Any representation to the contrary is a criminal offense. Table of Contents Summary Section 1 Investment Objective, Strategies and Risks 4 Disclosure of Portfolio Holdings 4 Management of the Fund 4 Determining Net Asset Value 5 About Our Minimum Requirements for Initial Investment 6 Investing in Brandywine Advisors Midcap Growth Fund 6 Dividends, Distributions and Taxes 11 Shareholder Statements and Reports 12 Account Services and Policies 12 Index Descriptions 13 Financial Highlights 14 Privacy Policy 15 Household Delivery of Shareholder Documents 15 Summary Section Summary Section Investment Objective Brandywine Advisors Midcap Growth Fund seeks capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases None Maximum Deferred Sales Charge (Load) None Maximum Sales Charge (Load) Imposed on Reinvested Dividends and Distributions None Redemption Fee None Exchange Fee None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% Distribution and/or Service (12b-1) Fees 0.07% Other Expenses 0.23% Total Annual Fund Operating Expenses 1.30% Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that you reinvest all dividends and distributions and that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years $132 $412 $713 $1,568 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 240% of the average value of its portfolio. Table of Contents 1 Principal Investment Strategies Brandywine Advisors Midcap Growth Fund, under normal circumstances, will invest at least 80% of its net assets in mid-cap companies, companies having market capitalizations between $2 billion and $15 billion.Brandywine Advisors Midcap Growth Fund invests principally in common stocks of U.S. companies, and, to a lesser extent, in equity securities of foreign issuers usually those which are publicly traded in the United States either directly or through American Depositary Receipts (“ADRs”).It utilizes a fundamentals-driven, company-by-company investment approach that is based on the belief that you should invest in individual businesses, not in the stock market.Brandywine Advisors Midcap Growth Fund will invest in companies in a broad range of industries but generally focuses on companies whose earnings under normal economic conditions are growing by at least 20% per year and whose stocks sell at reasonable price-to-earnings ratios.It targets fundamentally sound companies that are experiencing a positive change. The Fund employs a firm sell discipline.The Fund will sell a stock: § With deteriorating fundamentals such as contracting margins or reduced revenue growth § When investor expectations have become unrealistically high § When it finds a better investment While this sell discipline is likely to cause the Fund to have an annual portfolio turnover rate that may exceed 200%, it also causes the Fund to keep seeking better investment alternatives. Principal Investment Risks There is a risk that you could lose all or a portion of your money on your investment in the Fund.This risk may increase during times of significant market volatility.The following additional risks could affect the value of your investment: § Market Risk - The prices of the stocks and ADRs in which the Fund invests may decline for a number of reasons.These reasons include factors thatmay be specific to one or more stocks in which the Fund invests as well as factors that affect the equity securities markets generally.The price declines may be steep, sudden and/or prolonged. § Foreign Security Risk - Investments in foreign securities, even though publicly traded in the United States, may involve risks which are in addition to those inherent in domestic investments.Foreign companies may not be subject to the regulatory requirements of U.S. companies and, as a consequence, there may be less publicly available information about such companies.Also, foreign companies may not be subject to uniform accounting, auditing and financial reporting standards and requirements comparable to those applicable to U.S. companies. § Portfolio Turnover Risk - High portfolio turnover necessarily results in greater transaction costs, such as brokerage commissions, which the Fund must pay, and short-term capital gains (or losses) to investors.Greater transaction costs may reduce Fund performance.Distributions to shareholders of short-term capital gains are taxed as ordinary income under current federal income tax laws. § Medium Company Risk – There is a risk that the securities of mid-cap companies may have limited liquidity and greater price volatility than securities of large capitalization companies, which can negatively affect the Fund’s ability to sell these securities at quoted market prices. § Frequent Trading Risk - Frequent purchases and redemptions of shares of the Fund by a shareholder may harm other shareholders by interfering with the efficient management of the Fund’s portfolio, increasing brokerage and administrative costs, and potentially diluting the value of their shares.The Fund’s Board of Directors has determined not to adopt policies and procedures that discourage frequent purchases and redemptions of shares of the Fund. The Fund has not experienced frequent purchases and redemptions of shares of the Fund that have been disruptive to the Fund; therefore,the Fund’s Board of Directors may reconsider its decision not to adopt policies and procedures if it determines that there is unusual trading in shares of the Fund. The Fund is a suitable investment only for those investors who have long-term investment goals such as investing for retirement.If you are uncomfortable with an investment that will fluctuate in value, the Fund may not be the right choice for you. Table of Contents 2 Performance The bar chart and table that follow provide some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the average annual returns over 1 and 5 years and since inception compare with those of the S&P® 500, Russell MidCap® and
